Citation Nr: 1139681	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected bipolar disorder II, with cannabis dependence. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 21, 2001 to July 8, 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision dated issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, and a February 2010 rating decision issued by the RO in Seattle, Washington.  In March 2009, the RO denied the Veteran's claim for an increased disability rating for service-connected adjustment disorder and depressed mood, and continued his 10 percent disability rating.  In February 2010, the RO recharacterized the Veteran's service-connected disability as moderate bipolar disorder II, with cannabis dependence, and assigned a 30 percent disability rating, effective February 6, 2009, the date of his increased rating claim.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is of record.  At his hearing, the Veteran submitted additional evidence, along with a waiver of RO consideration.  He subsequently submitted additional evidence in July 2011, also with a waiver of RO consideration.  Accordingly, all newly submitted evidence will herein be considered.  See 38 C.F.R. § 20.1304 (2011).  

The Board finds that, as a result of statements made by the Veteran in his May 2011 hearing, to the November 2009 VA examiner, and as reported in his VA treatment records, the record has raised a claim of entitlement to a TDIU as an included claim within the Veteran's currently pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this issue has been added as an additional subject for current appellate consideration.  However, additional development is required with respect to this claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was originally granted service connection for an adjustment disorder with depressed mood in a May 2008 rating decision.  He was assigned a 10 percent disability rating, effective July 9, 2002, the day following his separation from active service.  He then filed the instant claim for an increased disability rating in February 2009.  As noted above, the RO assigned the Veteran's recharacterized bipolar disorder II, with cannabis dependence, a 30 percent evaluation, effective February 6, 2009.  The Veteran contends that a higher rating is warranted.

At this May 2008 VA examination, the Veteran indicated to the VA examiner that he had been receiving private psychiatric treatment on a monthly basis from Sarah Buck, a nurse practitioner.  The examiner noted that no progress notes from this treatment were available for review.  After a thorough review of the record, the Board observes that records of the Veteran's private treatment, as provided by Ms. Buck, have not been associated with the claims file.  As the Board cannot foreclose the presumption that these records contain pertinent information to the Veteran's increased rating claim without reviewing them, arrangement should be made to obtain these records on remand.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Subsequent to this development, the Veteran should be afforded a new and contemporaneous VA examination to determine the manifestations and level of severity associated with his service-connected bipolar disorder.  In this regard, the Board notes that the Veteran was last afforded a VA examination to evaluate the severity of his service-connected bipolar disorder in November 2009.  

While the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, in this case, the Board believes that a current evaluation of the Veteran's service-connected bipolar disorder would prove helpful in adjudicating the merits of his increased rating claim.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, as a result of statements made by the Veteran in his May 2011 hearing, to the November 2009 VA examiner, and as reported in his VA treatment records, the Board has found that the record has raised an additional claim for entitlement to a TDIU.  The VA examiner should, therefore, provide an opinion as to whether the Veteran's service-connected bipolar disorder renders him unable to secure or follow substantially gainful employment.  See Rice, 22. Vet. App. at 453-54.  

The AOJ should also provide the Veteran with a VCAA notice letter for his TDIU claim.  This letter should notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Finally, as this case is being remanded for the foregoing reasons, recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received regular VA mental health treatment, and records of his VA care, dated since April 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims file.

2.  Obtain a complete copy of the Veteran's treatment records pertaining to his mental health treatment from the Providence, Rhode Island, VA Healthcare System, dated since April 2011.  

3.  After securing the appropriate release form, make arrangements to obtain the Veteran's complete treatment records from Sarah Buck, the private nurse practitioner that provided him with psychiatric treatment.  Any response received should be memorialized in the Veteran's claims file.

4.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected bipolar disorder.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's bipolar disorder on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's bipolar disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should also provide an opinion with respect to whether the Veteran's service-connected bipolar disorder renders him unable to secure or follow a substantially gainful occupation.  In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return these issues to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

